MEMORANDUM**
Federal prisoner Susano Murillo-Aguilar appeals his 87-month sentence imposed after his guilty plea conviction on one count of possession of marijuana with intent to sell, in violation of 18 U.S.C. § 841(a)(1). Murillo-Aguilar contends that the sentence imposed was not consistent with the plea agreement and that the waiver of his right to appeal is consequently invalid. We review de novo the waiver of the right to appeal, United States v. Martinez, 143 F.3d 1266, 1271 (9th Cir.1998), and we dismiss.
*746As part of his plea agreement, Murillo-Aguilar waived his right to appeal any issue pertaining to the prosecution of his case or his sentence. The waiver is valid because the government complied with the negotiated agreement and the sentence imposed was consistent with its terms. See Martinez, 143 F.3d at 1271.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.